Citation Nr: 1235506	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-17 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a broken nose and a decrease in sense of smell. 

2.  Entitlement to service connection for sinusitis with headaches and sleep disturbances/sleep apnea, to include as secondary to residuals of a broken nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to September 1992, with additional United States Army Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied service connection for residuals of a broken nose and decrease in sense of smell and for sinusitis with headaches and sleep apnea.  

The Board notes that, in September 1992, the Veteran filed a claim for service connection for several disabilities, including a broken nose.  In October 1992, the RO requested a VA general medical examination to evaluate the Veteran's claims regarding a nose fracture, hearing loss, a low back disability, a bilateral ankle disability, and left knee pain.  Also in October 1992, the RO sent the Veteran a letter asking him to provide additional information so that further action could be taken on his claim for compensation.  In particular, the RO asked the Veteran to identify the conditions he was claiming as a result of exposure to oil smoke and taking PB tablets.  In another October 1992 letter, the RO advised the Veteran that, before it could consider his claim for disability benefits based on exposure to radiation, it needed evidence showing that he was exposed to ionizing radiation during service and that the exposure caused disease or injury which continued since discharge from service.  The record reflects that the Veteran failed to report for a VA general medical examination in December 1992.  In April 1993, the RO sent the Veteran a letter regarding his claims for VA benefits.  The RO stated that, before final action could be taken on his claim, it needed him to submit additional evidence regarding what conditions he was claiming and information concerning his exposure to radiation.  The RO informed the Veteran that this information had been requested via letter in October 1992 but the record did not show that such information had been received and, therefore, his claim was disallowed.  The RO added that the Veteran could still submit the requested evidence and indicated that, if he disagreed with the disallowance and believed that the evidence of record was sufficient to award benefits, he could refer to the enclosed VA Form 4107, Notice of Procedural and Appellate Rights, which explained his right to appeal.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), and in Ingram v. Nicholson, 21 Vet. App. 232 (2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) recognized the existence of an implicit denial rule.  The "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  When an RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram, 21 Vet. App. at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In this case, the Board finds that a reasonable person would not have interpreted the April 1993 decision as intending to dispose of the claim for service connection for a broken nose.  Rather, the April 1993 decision referred to the fact that the RO needed further information regarding what conditions were being claimed by the Veteran, as well as information concerning his exposure to radiation, consistent with the October 1992 letters.  Hence, the Board finds that the claim for service connection for a broken nose was not adjudicated prior to the July 2007 rating decision from which the current appeal stems.  Accordingly, this issue has been characterized as reflected on the title page.  

Subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of the claims on appeal.  In August 2011, the Veteran's representative waived RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, the Board notes that, in a statement submitted with his May 2009 VA Form 9 (substantive appeal), the Veteran stated that his current disabilities included peripheral artery disease.  Further, in a July 2005 rating decision, the RO denied service connection for fibromyalgia, claimed as chronic muscle, joint, bilateral knee, and shin pain.  In a March 2009 rating decision, the RO denied service connection for depression.  In a September 2009 statement, the Veteran requested that his claims for service connection for fibromyalgia and depression be reopened.  He also indicated that he had degenerative joint disease which was entitled to service connection pursuant to 38 U.S.C.A. § 1117 (West 2002 & Supp. 2011).  Additionally, in July 2011, the Veteran submitted an article regarding late term heart damage arising from micro dosing of Sarin nerve agent.  He added that he had been diagnosed with a left ventricle heart enlargement "as a further tie in to the Khamisayah demolition event."  He asked that medical records pertaining to this diagnosis be included in his appeal.  

The aforementioned statements from the Veteran reflect requests to reopen his claims for service connection for fibromyalgia and depression, and raise claims for service connection for peripheral artery disease, degenerative joint disease, and a left ventricle heart enlargement.    

The requests to reopen claims for service connection for fibromyalgia and depression and claims for service connection for peripheral artery disease, degenerative joint disease, and a left ventricle heart enlargement have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the record reveals that further action on the claims on appeal is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In an April 2005 statement, the Veteran asserted that he suffered a broken nose and concussion during a unit sponsored boxing match at the Pohakuloa Training Area in Hawaii in 1987.  He reported that he was flown to Oahu for treatment.  In his March 2007 claim, the Veteran reported that he sustained a broken nose during a unit boxing match in Hilo, Hawaii in 1988.  He asserted that the injury required major reconstructive surgery, which he received at Tripler Army Medical Center in Honolulu.  He described current residuals of his reported injury, including a decreased ability to identify smells.  

The RO requested records regarding treatment and surgery for a broken nose in 1988 from Tripler Army Medical Center; however, in a May 2007 response, Tripler Army Medical Center indicated that the Veteran was not registered in their system.  

Nevertheless, in a February 2007 statement, K.S. reported that he was the base executive officer assigned to the Pohakuloa Training Area from August 1986 to July 1988, during which time the Veteran served there as well.  K.S. reported that, during that time, the Veteran suffered a broken nose during a boxing tournament held in Hilo and was subsequently treated at Tripler Army Medical Center.  K.S. noted that the Veteran's injury was considered to be in the line of duty.  Also in February 2007, P.A.P. wrote that he had been at the Pohakuloa Training Area from January 1987 through November 1988, during which time the Veteran served as his Company Executive Officer.  P.A.P. stated that the Veteran's nose was badly broken during a boxing match in Hilo in approximately March or April 1988.  

VA treatment records, dated from April 2006 to September 2008 reflect that, in March 2007, the Veteran reported that his nose was broken during service and, while it had been repaired, it remained slightly lopsided and he was unable to breathe through his nose.  During ear, nose, and throat treatment in August 2007, the Veteran reported that he broke his nose in service in 1988 and underwent a closed reduction.  The physician noted that the Veteran still complained of a left-sided nasal airway obstruction.  Examination revealed the nasal septum to be fairly markedly deviated to the left side, and both inferior turbinates were hypertrophic.  In August 2007, the Veteran underwent septoplasty and bilateral inferior turbinate submucosal reductions.  The post-operative diagnoses were nasal airway obstruction, septal deviation, and bilateral inferior turbinate hypertrophy.  

In May 2009, P.A.P. reiterated that the Veteran suffered a severely broken nose during service.  He stated that the Veteran had been medically evacuated to Tripler Army Medical Center for treatment and, upon his return, his nose was no longer deformed, although it was still swollen.  

A May 2009 radiology report reflects that the Veteran underwent a nasal X-ray due to nasal pain.  The X-ray revealed an old fracture with mild impaction.  The radiologist commented that the fracture margins were well corticated, suggesting old injury.  

In a statement submitted with his May 2009 VA Form 9, the Veteran indicated that he had told the nurse practitioner during his VA treatment in March 2007 that he had been unable to breathe through his nose since he sustained a boxing injury in 1988.  

In a July 2009 statement, E.T.T. wrote that he served at the Pohakuloa Training Area from 1986 to 1989 and, during a 1988 boxing match in Hilo, the Veteran broke his nose and was transferred to Tripler Army Medical Center for further evaluation and medical treatment.  

In July 2011, the Veteran submitted an article obtained from the internet indicating that nasal fractures often lead to chronic nasal obstruction and account for many of the septoplasty procedures performed for obstruction and septal deviation.  

While there are no service records verifying the Veteran's in-service nose fracture, the Veteran is competent to assert the occurrence of an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran's description of his in-service injury is supported by the aforementioned statements provided by his fellow servicemembers.  The Board finds the Veteran's description of his in-service injury credible.  

Evidence of record reflects current diagnoses of and treatment for nasal airway obstruction, septal deviation, and bilateral inferior turbinate hypertrophy, as documented in the August 2007 operative report.  Moreover, the article submitted in July 2011 suggests a relationship between the Veteran's in-service injury and nasal airway obstruction and septal deviation for which he underwent surgery in August 2007.  This article is insufficient to establish a nexus between the Veteran's nose disorders and service, because it refers to nasal fractures generally rather than in the case of the Veteran.  This article, therefore, is simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Nevertheless, the article indicates the possibility of a nexus between the in-service injury and a current disorder of the nose.  Accordingly, a VA examination to obtain a medical nexus opinion regarding the claimed residuals of a broken nose is warranted.  See McLendon, 20 Vet. App. at 83.

As regards the claim for service connection for sinusitis with headaches and sleep apnea, in his March 2007 claim, the Veteran asserted that, as a result of his reported in-service nose fracture, he snored excessively and had disrupted sleep patterns with resultant fatigue.  He further stated that he had sinusitis and sinus congestion/headaches, as result of this in-service injury.  In light of his assertions, the Board finds that the claim for service connection for sinusitis with headaches and sleep apnea is inextricably intertwined with the claim for service connection for residuals of a broken nose and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Additionally, in a statement submitted with his May 2009 VA Form 9, the Veteran asserted that his sleep disturbances, characterized by obstructive sleep apnea, were due to exposures during service in the Gulf War, citing 38 U.S.C.A. § 1117.  The Veteran's Form DD 214 shows that he was awarded the Southwest Asia Service Medal with two Bronze Service Starts and the Kuwait Liberation Medal among other awards and decorations, including the Combat Infantryman Badge. Thus, the Board finds that the Veteran had active military service in the Southwest Asia theater of Operations and is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e).

As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (as revised by 76 Fed. Reg. 81834 (Dec. 29, 2011)).

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i) (as revised by 76 Fed. Reg. 41696 (July 15, 2011)).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In adjudicating the claim for service connection for sinusitis with headaches and sleep disturbances/sleep apnea, the RO has not considered the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to compensation for certain disabilities due to undiagnosed illness.  In light of the evidence of record, including the Veteran's service in Southwest Asia during the Persian Gulf War, and his complaints of sleep disturbances, the RO must do so in order to optimally develop the Veteran's claim.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

The Board further notes that VA treatment records dated from April 2006 to September 2008 reflect findings of and treatment for sleep apnea.  A September 2007 VA otolaryngology note regarding follow-up treatment after the Veteran's August 2007 surgery reflects that he had pre-operative hyposmia from sinusitis.  

In an April 2009 letter, R.R.K. reported that he first met the Veteran in 1977 and he and the Veteran lived together for two years shortly after the Veteran's separation from service in September 1992.  R.R.K. stated that, after his separation from service, he noticed several changes in the Veteran's health.  In particular, he looked and acted tired all the time and lacked the stamina to do normal activities.  He also frequently suffered from head colds and sinus headaches and became a severe snorer, despite not snoring in the past.  R.R.K. added that, during the two years they lived together, the Veteran once fell asleep while driving.  He concluded by stating that he and the Veteran had continued to stay in contact, and the Veteran's conditions still existed.  

The above-mentioned VA treatment records reflect current findings of sleep apnea and sinusitis.  Moreover, in light of the April 2009 correspondence from R.R.K., noting changes in the Veteran's health shortly after his separation from service, including appearing tired, being a severe snorer, and falling asleep while driving, the Board finds that a VA medical examination and opinion, by an appropriate physician, would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

The record also reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  

In a March 2009 statement, the Veteran reported being treated for sinusitis several times at the troop medical clinic in Fort Stewart, Georgia, after returning from the Persian Gulf War.  The Board notes that, while some service treatment records were associated with the claims file in January 2005, the Veteran's complete service treatment records are not of record.  In this regard, in a March 2005 letter, the RO advised the Veteran that it had been unsuccessful in locating his complete original service treatment records, despite requesting records from the U.S. Army Reserve Control Group, the National Personnel Records Center, and the Records Management Center.  

The service treatment records currently associated with the claims file do not document in-service treatment for sinusitis.  Despite making requests to the above entities for the Veteran's service treatment records, there is no indication that the RO has directly contacted the medical facility at Fort Stewart to request records pertinent to the claims on appeal.  VA has an obligation to request records directly from that treating military facility as the Veteran has provided sufficient information to identify and locate the potential custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).
 
Additionally, in a September 2009 statement, the Veteran reported that he was submitting images taken by CT scan at the Pittsburgh VA Medical Center (VAMC) in August 2009.  While the Veteran has submitted images from his August 2009 CT scan of the sinuses, the most recent VA treatment records currently available for the Board's review are dated in September 2008.  The fact that the Veteran underwent a CT scan of the sinuses in August 2009 indicates that more recent VA treatment records are available.  As any records of VA treatment since September 2008 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In July 2007, the Veteran submitted several VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), regarding an employment examination from Kellogg Brown & Root Services Corp., an employment physical examination from Dyncorp Aerospace Technology, medical records from Dr. J.B., and medical records from Dr. L.K.  There is no indication that the RO requested these records.  Rather, a September 2008 Report of Contact reflects that an individual from the RO contacted the Veteran regarding the undeveloped 21-4142s.  The individual from the RO advised the Veteran that she would resend him these forms to complete for the identified providers except for Dr. L.K., as the Veteran had submitted medical evidence from this physician.  

In a September 2008 letter, the RO provided the Veteran with new VA Forms 21-4142 and asked that he complete an enclosed form for Kellogg Brown & Root Services Corp., Dyncorp Aerospace Technology, and Dr. J.B., as the previous forms provided were outdated.  The Veteran did not subsequently return new releases regarding these records.  The Board is aware that VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Nevertheless, as the claims are being remanded, the Board finds that the AMC/RO should make an additional attempt to obtain the records previously identified in July 2007.  

The Board further finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  On remand, the Veteran should be furnished a VCAA letter which includes notice of the information and evidence necessary to substantiate the claim for service connection for sinusitis with headaches and sleep disturbances/sleepapnea, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for sinusitis with headaches and sleep disturbances/sleep apnea, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for records of treatment from the Pittsburgh VAMC (dated since September 2008) and records from each of the private providers identified in the Veteran's July 2007 VA Forms 21-4142 (Kellogg Brown & Root Services Corp., Dyncorp Aerospace Technology, Dr. J.B., and Dr. L.K.).

3. Undertake appropriate action to obtain all outstanding service treatment records from the medical facility at Fort Stewart, Georgia, to include requesting the records directly from this facility.

4.  After all available records have been associated with the claims file or Virtual VA e-folder, the Veteran should be afforded a VA examination to determine the etiology of any current residuals of a broken nose, to include a decrease in his sense of smell.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any nose disorders which have been present at any time since the Veteran's March 2007 claim, to include a decrease in sense of smell.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred or aggravated as a result of active service, to include the reported nose fracture during service.  

The examiner is advised that, based on the evidence currently of record, the Board finds the Veteran's reports of an in-service nose fracture to be credible.  

In rendering the requested opinion, the examiner should consider and address the February 2007 statements from K.S. and P.A.P., the May 2009 statement from P.A.P., the July 2009 statement from E.T.T., the May 2009 radiology report, and the internet article submitted by the Veteran in July 2011 (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After all available records have been associated with the claims file or Virtual VA e-folder, the Veteran should be afforded a VA examination to determine the etiology of any current sinus condition, headaches, and/or sleep disturbances/sleep apnea.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The examiner should note all reported symptoms related to the Veteran's claimed sinusitis, headaches, and sleep disturbances/sleep apnea.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service; or in the alternative, if the claimed residuals of a broken nose are found to be related to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was caused, or alternatively, aggravated by residuals of a broken nose.

If any symptoms related to the Veteran's claimed sinus condition, headaches, and sleep disturbances cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  After ensuring that the development is complete, readjudicate the claims, considering all evidence associated with the record since issuance of the July 2009 SSOC.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


